                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HAKIEM ANDREWS,
             Plaintiff, Pro Se                       CIVIL ACTION

             v.

GERALD MAY,                                          No. 16-1872
                    Defendant


                                      ORDER

      AND NOW, this 18th day of December, 2019, upon consideration of Defendant Gerald

May's Motion for Summary Judgment (Doc. No. 59) and Plaintiff Hakiem Andrews' response

thereto (Doc. No. 60), it is ORDERED that the Motion (Doc. No. 59) is GRANTED IN PART

and DENIED IN PART as outlined in the Court's accompanying Memorandum.
